UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In Re:                                                 Case No.: 2−13−20304−PRW
         James I. Wynn Sr.                             Chapter: 7
                                                       SSN: xxx−xx−3826
                         Debtor(s)


                                       FINAL DECREE

   The Trustee in the above−entitled case has filed a Report of No Distribution with respect to
James I. Wynn Sr. and appears to have performed all other duties in the administration of said
debtor's case.

    IT IS ORDERED THAT:
    Kenneth W. Gordon is discharged as Trustee of the estate(s) of the above−named debtor(s).
    The case of the above−named debtor(s) is closed.


Dated: November 26, 2019                  HONORABLE PAUL R. WARREN
                                          United States Bankruptcy Judge
Form fnldec/Doc 447
www.nywb.uscourts.gov




          Case 2-13-20304-PRW, Doc 447, Filed 11/26/19, Entered 11/26/19 15:28:01,
                            Description: Final Decree, Page 1 of 1
